DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 12/17/20.
Applicant’s 12/17/20 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0114720 A1 to Smith et al. (“Smith”) in view of U.S. Patent Publication No. 2016/0328485 A1 to Dodonov et al. (“Dodonov”).  
As to claim 1, Smith discloses a system, comprising: a processor; a non-transitory computer-readable storage medium including a set of instructions for updating data; and
a communication module (Smith: fig 1-3: API 104 204) communicating with an online data storage through a network (Smith fig 1-3 & 5, [0037; 45; 54]: sharing system with offline editing and synchronization capability and API 204 coordinates (communicating) downloading, synchronization and uploading of communicating with an online data storage) [0037] and share server manages stored data in data store 334 and data may be exchanged by APIs on client side and server side through network(s) 340 (communicating with an online data storage through a network) [0045] and process 500 implemented in a sharing API as part of client application or module [0054]), 
the processor (fig 4: processing unit 452) and the non-transitory computer-readable storage medium (Smith: [0050]: removable storage 459 no-removable storage 460) being offline from the network and communicating with the online data storage through the communication module (Smith: fig 4, [0017; 48-50]: one or more client APIs implement efficient methods for taking content offline with full or incremental synchronization and in case of document libraries per-folder synchronization and the like [0017] and sharing API 404 receives and consumes shared data from share server through sharing API 404 and translates data from share server (not shown) and stores data, making available to client [0049]),
wherein when executing the set of instructions, the at least one processor is directed to: acquire a first data item and a second data item (Smith: fig 5, [0018-21;41-62]:  operation 502 data received from sharing server as described previously [0055] … in a typical electronic sharing service data exists in its own personal folder storage (PST) (a first data item) [0019] … if PST not exist, one is created (acquired)  [0020] … each share service list synchronized exists in its own folder (PST) [0021] … for synchronization SOAP call made requesting change log and specifying change token from share server returned to clients in XML form giving changes by their text names, integer IDs of items, for example, if log indicates item was deleted (increment) then item (increment)  may be deleted from PST [0022]).
Smith did not explicitly disclose acquire a first data item and a second data item, the second data item being an updated version of the first data item (emphasis added).
Dodonov discloses acquire a first data item and a second data item (Dodonov: fig 1-3, [0057-58]: detecting network connection failure while client first data item) made by client 102 to browser cache 120  … cache manager may then, on a periodic basis, determine and transmit a second version of the document and second set of changes made to the document (second data item) [0058]), 
the second data item being an updated version of the first data item (emphasis added) (Dodonov: fig 1-3, [0057-58]: detecting network connection failure while client device 102 having web document open and being edited, the cache manager 116 configures other modules 324 to determine and transmit first version (e.g. timestamp) of web page document and a first set of changes (first data item) made by client 102 to browser cache 120  … cache manager may then, on a periodic basis (i.e. at a later time after the first version), determine and transmit a second version of the document and second set of changes made to the document (i.e. second data item being an updated version of first data item) [0058]).
Smith and Dodonov are analogous art because they are from the same field of endeavor with respect to offline browsing.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dodonov into the system by Smith.  The suggestion/motivation would have been to provide offline browsing/editing functionalities to enable a user to continue working on an open browser document until the network connection is restored (Dodonov: [0058]).
Smith and Dodonov further disclose determine an increment data item based on the first data item and the second data item (Dodonov: fig 1-3, [0057-58]: … cache manager 116 may merge and save the first and second set of changes (increment data item) to create a second version of the document and may sync the most recent version in browser cache 120 to one of the host server and/or application server/content provider [0058]);
determine an updating strategy with respect to the increment data item (Dodonov: fig 1-3, [0057-58]: browser cache 120 may receive different versions a defined periodic basis (updating strategy) and merge and save first and second set of changes in a same cluster [0058]); 
and transmit the increment data item through the communication module (synchronization module of other modules 324) to the network to update the first data item stored online data storage based on the updating strategy (Dodonov: fig 1-3, [0057-58]: browser cache 120 may receive different versions of the document on a defined periodic basis (updating strategy) and merge and save first and second set of changes (increment data item) in a same cluster and upon detecting restored network connection at client device 102, the cache manager 116 may sync (transmit) using synchronization module of other modules 324, the most recent version in browser cache 120 to one of the host server and/or application server/content provider (online data storage) [0058])).
Same motivation applies as mentioned above to make the proposed modification.
As to claims 9 and 17, see similar rejection to claim 1 where the system and medium, respectively, is/are taught by the system.
Claims 2-3, 5, 7, 8, 10-11, 13, 15, 16, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0114720 A1 to Smith et al. (“Smith”) in view of U.S. Patent Publication No. 2016/0328485 A1 to Dodonov et al. (“Dodonov”) and further in view of U.S. Patent Publication No. 2014/0259005 A1 to Jeffrey et al. (“Jeffrey”).
As to claim 2, Smith and Dodonov disclose the system of claim 1.
For motivation, see rejection of claim 1.
Smith did not explicitly disclose filter the first data item and the second data item.
Jeffrey discloses filter the first data item and the second data item (Jeffrey: fig 4-12, [0077-254]: the CS collector sets  (1st 2nd … n  data items) is a set of bloom filters used to test whether element, object o is a member of set collector set and hash functions selections from object id and implementation of object id sets and membership query of collecting object in O and each bloom filter of CS (filter the first data item and the second data item) [0111] … the value of see with [0138]- filter the first data item and the second data item)  [0138] …);
classify the first data item and the second data item; or standardize the first data item and the second data item (Jeffrey: fig 4-12, [0077-254]: … the value of object ids is used to determine the target and alias assignment (classifying) and given a set of n object ids involved in a name conflict resolving (classifying) the name conflict, the object id will become the target o(t) has maximum value in the set [0138]).
Smith, Dodonov and Jeffrey are analogous art because they are from the same field of endeavor with respect to storage.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Jeffrey into the system by Smith and Dodonov.  The suggestion/motivation would have been to provide systems and methods for managing content in a cloud-based storage for efficient file sharing among devices (Jeffrey: [0002]).
As to claim 3, Smith, Dodonov and Jeffrey disclose transform the first data item and the second data item to be in the same data structure (Jeffrey: fig 4-12, [0077-254]: the aliasing process labels one of the object ids as the target and the other as alias and merges (transform) all meta-data describing the alias object (to be in the same data structure) into the target, consistency process versions, then subsequently replaces all meta-data with a pointer relationship with other devices [0138]).
For motivation, see rejection of claim 2.
As to claim 5, Smith, Dodonov and Jeffrey disclose wherein the updating strategy with respect to the increment data item is based on at least one of data structure of the increment data item, a size of the increment data item, or a type of the increment data item (Jeffrey: fig 1-12, [0006-254]: objects with globally unique IDs and object ID is a type UUID and paths are part of an object’s metadata [0038] … transport module uses interface(s) to communicate and examples of network protocol primitives include transport suggests a maximum message atomic message size [0053] …).

As to claim 7, see similar rejection to claim 1 where the system is taught by the system.
As to claim 7, Smith, Dodonov and Jeffrey disclose transmit the increment data item to a proxy server (Jeffrey: fig 1-12, [0006-254]: XMPP/STUN module is able to connect two peers using intermediate XMPP server (proxy server) and STUN protocol [0050]).
For motivation, see rejection of claim 2.
As to claim 8, Smith, Dodonov and Jeffrey disclose monitor at least one of data traffic in the network, anomalous data in the network, or data statistics associated with the increment data item (Dodonov: fig 1-3, [0062-63]: monitor the usage size of browser cache 120 to detect when usage size is equal to or exceeding a predetermined threshold value (e.g. 85% of maximum cache capacity) in order to prevent unexpected cache overload (monitor data statistics) and threshold value may depend on other criteria [0062]; 
Jeffrey: fig 1-12, [0006-254]: network strategy layer (NSL) ranks transports (monitor at least one of data traffic in the network) and selects best transport based on various characteristics and network metrics (data statistics) [0051]).
For motivation, see rejection of claim 1.
As to claims 10-11, 13, 15, 16, see similar rejection to claims 2-3, 5, 7 and 8, respectively.
As to claims 18-19 and 20, see similar rejection to claims 2-3, 5 and 8, respectively.
Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0114720 A1 to Smith et al. (“Smith”) in view of U.S. Patent Publication No. 2016/0328485 A1 to Dodonov et al. (“Dodonov”) and further in view of CN106708651A (publish date: 05/24/17) - English translation relied upon U.S. Patent Publication No. 2019/0347160 A1 to Li et al. (“CN-Li”).
As to claim 4, Smith and Dodonov disclose the system of claim 1.
For motivation, see rejection of claim 1.
 did not explicitly disclose perform a subtraction operation between the first data item and the second data item.
CN-Li as English translation discloses perform a subtraction operation between the first data item and the second data item (CN-Li: fig 1-4, [0003-171]: operations such as addition, subtraction, multiplication and division involved defined in Galois field (GF) [0058] … determining whether the first version matches the second version and if second version is lower than first version (perform a subtraction operation), then it indicates the data node does not complete updates at a time but considers update is already completed [0081]).
Smith, Dodonov and CN-Li as English translation are analogous art because they are from the same field of endeavor with respect to storage.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by CN-Li as English translation into the system by Smith and Dodonov.  The suggestion/motivation would have been to provide write-in or updating operations common in storage systems and subtraction strategy for determining which version is the latest version (CN-Li: [0004, 81]).
As to claim 6, Smith, Dodonov and CN-Li as English translation disclose wherein the updating strategy comprises at least one of entire updating of the first data item stored in the database, increment updating of the first data item stored in the database, or data rollback of the first data item stored in the database (CN-Li: fig 1-4, [0003-171]: write-in or updating operations includes complete write-in (entire updating) and partial write-in (increment updating) [0004] … and when a write-in terminated due to error, a fault can be identified to correctly, retry a write-in operation (data rollback) and correctly perform a data recovery operation [0006]).
For motivation, see rejection of claim 4.
As to claims 12 and 14, see similar rejection to claims 4 and 6, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443